         Case 4:21-po-05087-JTJ Document 4 Filed 03/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO 21-05087-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9711022
       vs.                                 Location Code: M13

  KEVIN H. ZANES,                          ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $45 fine and $30 processing fee for violation 9711022 (for a total of $75), and for

good cause shown, IT IS ORDERED that the $75 fine paid by the defendant is

accepted as a full adjudication of violation 9711022.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

March 4, 2020, is VACATED.

      DATED this 2nd day of March, 2021.
